DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kavaldjiev et al. [US 20140118730 A1, hereafter Kavaldjiev].
As per Claim 1, Kavaldjiev teaches a light receiving element array (See fig. 6) comprising: 
one or more unit element blocks (G and L elements); and 
each of the unit element blocks includes different light receiving elements with different element structures (See fig. 6, Para 11).
As per Claim 2, Kavaldjiev teaches the light receiving element array according to claim 1, wherein the different light receiving elements include a first element G (avalanche photodiodes) which is a photodiode with an electron multiplying function, and a second element (photodiodes operating in linear mode) which is a photodiode without the electron multiplying function (Para 11).
As per Claim 3, Kavaldjiev teaches the light receiving element array according to claim 2, wherein a plurality of the second elements are placed in an area identical in size to the first element (See fig. 5).


Claim(s) 1-8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishio et al. [US 20080158043 A1, hereafter Ishio].
As per Claim 1, Ishio teaches a light receiving element array (See fig. 12) comprising: 
one or more unit element blocks (APD and PD); and 
each of the unit element blocks includes different light receiving elements with different element structures (Para 15).
As per Claim 2, Ishio teaches the light receiving element array according to claim 1, wherein the different light receiving elements include a first element APD which is a photodiode with an electron multiplying function, and a second element PD which is a photodiode without the electron multiplying function (an avalanche diode).
As per Claim 3 Ishio teaches the light receiving element array according to claim 2, wherein a plurality of the second elements are placed in an area identical in size to the first element (See fig. 12).
As per Claim 4, Ishio teaches a light detection apparatus comprising: a light emitting section (APD and PD) configured to emit light to a preset sensing area; a light receiving element array including one or more unit element blocks configured to receive light coming from the sensing area (Para 97), the unit element blocks each having a first element APD which is a photodiode with an electron multiplying function and a second element PD which is a photodiode without the electron multiplying function; and a distance measurement unit configured to measure a distance using a detection signal read from the light receiving element array (Para 74).
As per Claim 5, Ishio teaches the light detection apparatus according to claim 4, wherein the distance measurement unit determines whether a first signal being a detection signal from the first element is saturated, and uses the first signal for unsaturation or a second signal for saturation, the second signal being a detection signal from the second element, to determine a distance to a target having reflected irradiation light from the light emitting section (Para 45-47).
As per Claim 6, Ishio teaches the light detection apparatus according to claim 4, further comprising: a scanning section configured to sequentially cause light arriving in different directions to enter the light receiving element array (Para 38).
As per Claim 7, Ishio teaches the light detection apparatus according to claim 4, further comprising: an image generation unit configured to generate an image using a detection signal from the light receiving section; a mode setting unit configured to set an operation mode to any one of a distance measuring mode and an imaging mode; and a readout unit configured to, in response to the operation mode being set to the distance measuring mode, cause each of the first element and the second element to output a 
As per Claim 8, Ishio teaches the light detection apparatus according to claim 7, wherein the readout unit further includes a holding circuit configured to hold a detection signal of the second element operating in the imaging mode, and outputs the detection signal held in the holding circuit to the image generation unit (Para 47).
As per Claim 12, Ishio teaches the light detection apparatus according to claim 4, further comprising: an intensity control unit configured to obtain information indicating a type of a target sensed within the sensing area, and reduce a light emission intensity of the light emitting section when the obtained information indicates presence of a pedestrian (Para 59).
As per Claim 13, Ishio teaches a driving support system comprising a light detection apparatus according to claim 4 (Para 15).
As per Claim 14, Ishio teaches an automated driving system comprising a light detection apparatus according to claim 4 (Para 15 and 39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishio as applied in claim 7 above, in view of Kavaldjiev.
As per Claim 9, Ishio teaches the light detection apparatus according to claim 7.
Ishio does not explicitly teach wherein the light detection apparatus is installed in a vehicle, and further includes an information obtaining section configured to obtain information indicating at least one of behavior of the vehicle and an environment around the vehicle, and the mode setting unit switches between the operation modes in accordance with the information obtained by the information obtaining section.
Kavaldjiev teaches the APDs of a detector array are configured to be switchable between a Geiger mode and a linear mode of operation. In one embodiment, a linear array detector includes drive electronics configured to switch APD elements between a Geiger mode of operation and a linear mode of operation in response to a control signal (Para 19).

As per Claim 10, Ishio in view of Kavaldjiev teaches the light detection apparatus according to claim 9.
Ishio further disclosed wherein in response to the vehicle being estimated to be traveling on an expressway from the information obtained by the information obtaining section, the mode setting unit increases a set ratio of the distance measuring mode (Para 16).
As per Claim 11, Ishio in view of Kavaldjiev teaches the light detection apparatus according to claim 9.
Ishio further disclosed wherein in response to a road being traveled is estimated to be congested from the information obtained by the information obtaining section, the mode setting unit increases a set ratio of the imaging mode (Para 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882